 CELLO-TAK COMPANY295Harvey Carlton,d/b/a Cello-Tak CompanyandLocal 142, Alu-minum,Metal Alloys,Aircraft Components and Allied Trades,Coopers International Union of North America,AFL-CIO.Cases Nos. °3-CA-8742, 2-CA-8743-2, and 2-CA-8742-3. June 28,1963DECISION AND ORDEROn March 1, 1963, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.The Trial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practices as alleged in thecomplaint.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Farming, and Brown].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport and the entire record in the case, including the exceptions andbriefs, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as modified herein.1.We find, contrary to the Trial Examiner, that the Respondentdid not violate Section 8(a) (1) and (3) when he permitted employeeCunningham to leave the plant on July 11, 1962.On that day, Cun-ningham approached Carlton and told him that she had completedcertain work.However, she neglected to inform him that there wouldbe about 11/2 hours of remaining work for her to perform after a 15-minute interval.Not knowing this fact, Carlton asked her if shewished "to sit around all day" doing nothing.When she answerednegatively, he asked her if she would return the next day. Subse-quently, she discussed this matter with the Union's representative whotold her that it would not be worthwhile for her to return for only11/2hours' work.As a result, Cunningham never returned to theplant.Though finding that Cunningham was not entitled to back-pay after July 11 because she decided of her own volition to stay awayfrom work starting July 12, the Trial Examiner awarded her back-pay for a portion of July 11 as well as reinstatement.As noted above,we do not agree.For all that appears in the record, Cunninghamwould have been employed for the remainder of July 11, as well asthereafter, had it not been for her failure to disclose to Carlton the143 NLRB No. 56. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDadditional work that remained for her to do.Accordingly, we findthat Cunningham, in effect, quit her employment on July 11 and,contrary to the Trial Examiner, we find no violation of the Act withrespect to her.'2.The Trial Examiner found that the Respondent participated inan arrangementwith employee Levine whereby the latter would re-port to the Respondent information concerning a meeting conductedby the Union on July 11. In so concluding, however, the Trial Ex-aminer noted that it was Levine who broached the subject to Respond-ent.The Trial Examiner did not mention additional evidence in therecord, indicating not only that the Respondent agreed with Levinethat he should attend the meeting, but also that Respondent suggestedthat Levine bring a pencil and paper with him so as to be better pre-pared to report to the Respondent the following morning.Conse-quently, in view of this evidence, as well as that cited by the TrialExaminer, we agree that Respondent engaged in surveillance violativeof Section 8 (a) (1) of the Act.2ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, with the following modifications 31.Paragraph 2(a) of the Recommended Order is amended so as todelete the name of employee Louise Cunningham; paragraph 2(b) isamended so as to delete the word "four."2.The Appendix attached to the Intermediate Report is modifiedby striking the name of Louise Cunningham from the last substantiveparagraph thereof, and by deleting the word "four."'Accord,Pottsville Community Hotel Co,Inc (Necho-Allen Hotel),140 NLRB 556(employee Spotts).In effect, our dissenting colleague would find that because of Re-spondent's union animus,Cunningham was an employee whom Respondent desired to berid of, and her eagerness to leave on July 11, and not return onJuly12, was attributableto Respondent rather than Cunningham.In support of 'this reasoning,Member Brownalso concludes that Respondent Carlton was somehow derelict because he failed to examineCunningham more fully concerning the exact status of her work on that day even after sheindicated to him that she had no more work to do.Contrary to our dissenting colleague,it is not within the Board's province to indalgein speculation concerning what the Respondent might have done had Cunningham demon-strated a greater willingness to work on July 11, or had reported to the plant for duty thefollowing day.In sum, we are not willing to find that Respondent wrongfully laid offCunningham merely because there is evidence that Respondent may have been pleasedthat a known union adherent absented'herself from the premises.2 SeeMurray Envelope CorporationofMississippi,130 NLRB 1574, 1576-1577sThe Appendix attached to the Intermediate Report is hereby amended by adding thefollowing immediately below the signature line at the bottom of the noticeNOTE.-we will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces. CELLO-TAK COMPANY297MEMBER BROWN,dissenting in part :I dissent from my colleagues' reversal of the Trial Examiner's find-ing that Cunningham was laid off in violation of Section 8(a) (3).On July 10, the Union requested recognition of Respondent. Thisrequest was followed by interrogation, threats, and surveillance byRespondent and the layoff of two employees on July 11 and the ter-mination of two others on July 13.All this conduct of Respondentwas found by the Trial Examiner to have been in violation of theAct, and we are adopting those findings herein.The Trial Examinerfound further that a third employee, Cunningham, was also dis-criminatorily laid off on July 11, and it is my colleagues' rejection ofthis finding which prompts my dissent.On the morning of July 11, the Respondent caused work to be with-drawn from employees and issued instructions that the employees,upon the completion of their remaining work, were to report to him.Bradley soon reported, told Respondent that she had no more workto do, and asked what she was to do. Respondent told her to gohome and to call in a couple of days or he would call her. Shortlythereafter,Cunningham appeared.She told Respondent that shehad completed "the work that was dry." Respondent did not inquireabout the existence of wet work which might need processing.Nordid he instruct Cunningham to perform any other work; in the pastwhen Cunningham was through with her regular work she was as-signed miscellaneous duties; Respondent had never laid off an em-ployee.Instead, on this occasion, Respondent asked Cunningham ifshe wanted "to sit around all day" and, when Cunningham answered"no," he asked if she could come back the next day .4 On the same orthe next day, Respondent told an employee that Bradley and Cun-ningham (and the third employee referred to above) had been laidoff, 'and he gave as u reason therefor that "they signed for the Union,this is what they wanted, this is the way the Union works, this iswhat they get."Cunningham, like Bradley, was never recalled andRespondent testified that Cunningham was not recalled because therewas insufficient work and she was an inefficient employee.But newemployees were hired after July 11 and the record does not supportthe assertion that Cunningham was inefficient.On such facts, I am unable to distinguish between the case ofBradley, who, all are agreed, was discriminatorily laid off, and Cun-ningham, who is found by my colleagues to have quit. In the firstplace, I must reject the suggestion that Cunningham concealed orwithheld facts from Respondent.Cunningham told the Respondentthat she had completed the work "that was dry," which was so. Re-spondent, who was surely familiar with the nature of his operation'Respondent's version is that the conversation ended with him saying, "Do you want totry at a later date, get in touch with me or I might get in touch with you.,, 298DECISIONSOF NATIONALLABOR RELATIONS BOARDand Cunningham's routine, manifested no interest in the obvious pos-sibility that there might be wet work which would need processing,and he did not assign Cunningham to other work as had been doneon prior occasions when Cunningham was no longer occupied withher regular duties.Plainly, it was his desire that Cunningham leavethe plant and this fact was readily apparent to Cunningham.Hisaction was the fulfillment of a technique designed to rid himself ofCunningham which he instituted earlier in the day when he withdrewwork from the employees.Considering, in addition, Respondent'sown statement that he laid off Cunningham because of the Unionand his testimony that he would not recall Cunningham for allegedreasons which indicate the futility of Cunningham's applying forfurther employment, I cannot subscribe to my colleagues' holding thatRespondent would have retained Cunningham on July 11 and there-after had she told him about the wet work but that Cunninghamquit.To the contrary, I find substantial support for the Trial Ex-aminer's finding that Cunningham was laid off in violation of Section8(a) (3).INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,in which charges were filed on July 11,16, and 27 and Septem-ber 17, 1962, and in which the complaint was issued on September 26, 1962, in-volves allegations that the Respondent,Harvey Carlton,an individual doing businessasCello-Tak Company, violated Section 8(a) (1) and (3) of the National LaborRelations Act, as amended, 29 U.S C., Sec. 151,et seqOn October 29 to No-vember 1, 1962, Trial Examiner A. Bruce Hunt conducted a hearing at New York,New York, at which all parties were represented.On November 27, the GeneralCounsel filed a motion to correct the transcript,to which no objection has beenfiled.The motion is granted.The Respondent filed a brief which has been con-sidered.Upon the entire record, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI.THE RESPONDENTThe Respondent,Harvey Carlton, is engaged in business as Cello-Tak Companyand maintains an office and plant at Island Park, New York, where he manufacturesand sells artists'aids such as alphabet and color film and related products.TheRespondent annually ships products valued in excess of$50,000 directly to pointsoutside the State of New York. I conclude that the Respondent is engaged incommerce within the meaning of the Act.II.THE UNIONLocal 142, Aluminum, Metal Alloys,Aircraft Components and Allied Trades,Coopers International Union of North America,AFL-CIO,isa labor organiza-tion which admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The issuesThe complaint alleges in substance, and the Respondent denies, that during July1962 the Respondent interrogated and threatened employees concerning their unionactivities,promised and granted benefits to employees to induce them to refrain frommembership in the Union, engaged in surveillance of union meetings and activities,and withheld an increase in salary from an employee because of her union activities.Additional issues involve the alleged invalid layoffs of three employees on July 11and the discharges of two others on July 13. CELLO-TAK COMPANY299B. The eventsOn July 9, 1962, several employees happened to meet a representative of theUnion, Lawrence Litman, in a restaurant near the plant.A conversation occurred,and the employees signed union cards.One of the employees, Hilda Scott, receivedadditional cards from Litman.That afternoon she obtained the signatures of otheremployees and returned the signed cards to Litman.The next day Litman calledat the plant, talked to the Respondent, Carlton, claimed majority status, and saidthat he wanted to negotiate a contract. Litman declined to show the cards to Carlton,but said that he would show them to Carlton's attorney or to a disinterested person.Carlton asked for time, and the meeting ended.Promptly upon Litman's departure from the plant, Carlton went among theapproximately 14 employees and talked with them. Several of the employeestestified as witnesses for the General Counsel, but much of their testimony neednot be recited in view of the testimony on behalf of the Respondent.Carlton testi-fied that he "went to each employee to poll" the employee on the subject of whether"the employee was acquainted with" the Union and had "signed anything regarding"the Union.After several denials, according to Carlton, one employee admitted hav-ing "signed a card," following which all employees but two "admitted that theyhad signed a card."' Several witnesses for the General Counsel testified, and Ifind, that Carlton inquired as to the identity of the employee or employees who wereleaders in the organizational activities, that he threatened to discharge the leaders,that he was informed that Scott had brought the cards into the plant, and that he thensaid that if anyone were to be laid off, Scott would be the "first to go." 2Carltonsaid also that the several employees who had worked long enough to earn vacations,and whose vacations had been scheduled, would not receive them.He said toothat he could discontinue his practice of giving bonuses at Christmas?On July 11, three employees, Grace Powell, Pinkie Bradley, and Louise Cunning-ham were laid off.According to the General Counsel, the reason was that theyhad signed union cards.On the other hand, the Respondent asserts that there wasno work for them.The record is clear that for some weeks the Respondent's ship-ments of finished products had been decreasing and that during the week of July 9they were unusually low.The record is also clear, however, that the RespondentiThe record is clear that two employees at first denied having signed authorizationcards, telling Carlton instead that they had signed cards which signified that they wishedto receive information about the Union, and Carlton denied having learned that the sig-natures were to authorization cards.Carlton testified also that he became "very angry"with Stanley Levine, and that he "let out a little wrath on Hilda [Scott] and Bill Lovett,"because those employees had been so careless as to sign cards the nature of which theydid not know I cannot credit Carlton's testimony that he did not understand that theemployees had signed authorization cards.The facts surrounding Litman's conversationwith Carlton, and thetestimony concerningCarlton's later inquiries of employees, leaveno doubt that Carlton was aware ofthe natureof the cards.2 Carlton acknowledged that he asked the identity of "the leader," but be unconvinc-ingly denied that anyone was identified to him as a leaderHe denied too that hethreatened to discharge anyone.On the other hand, another witness for the Respondentwas unable to support Carlton's denialHarvey Berkowitz, a certified accountant whohandles certain matters for the Respondent, happened to be in the plant upon the occasionand to have overheard Litman's conversation with CarltonAccording to Berkowitz, hebecame "intrigued" by that conversation and, when Carlton went into the plant to speakwith the employees, he followedBerkowitz testified also that he could not recall havingsaid anythingas he listenedto the conversations between Carlton and the employeesThere is testimony by witnesses for the General Counsel, however, that Berkowitz spoke,and Berkowitz was informed that there had been testimony that, in his presence, Carltonhad spoken of discharging a union leader and that Berkowitz had spoken to Carlton con-cerning whether the latter "could or should discharge a union leader or leaders "Berko-witz answered that he could not recall whether he had spoken on the subject2 Carlton denied that he spoke to employees about the bonuseswith respect to thecancellation of vacations, Carlton denied that he mentioned the subject to employees onJuly 10He testified that on the night of July 10 he obtained advice from his attorney,and that on the next day he told the employees that his attorney had advised him "toeliminate vacations inasmuch as it might be looked upon as an act of coercion by the"Board, or that the giving of vacations might "be misinterpreted " I cannot creditCanton's testimony that on July 10 he did not cancel vacations and that his remarks toemployees on the subject were not made until after he had obtained legal adviceTheieis abundant evidence to the contrary and Carlton impressed me as an unreliable witness. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDhad never laid off an employee. Before I recite the events of July 11, it shouldbe noted that during that week Arnold Bauman, the Respondent's foreman who wasprimarily responsible for the employees' work, was on vacation.4During hisabsence, other employees, including Scott, made work assignments.Carlton rarelymade such assignments because he was away from the plant about one-half ofeach year.Powell was the first employee to be laid offA day or two earlier a press whichshe operated had broken downCarlton laid her off, giving the breakdown asthe reason, but Powell did not testify (her whereabouts at the time of the hearingwas unknown to the General Counsel) and we do not have her version of herconversation with Carlton.The record establishes, however, that upon earlier oc-casions when a press became inoperative, the operator was not laid off. It estab-lishes too that when Powell's press was repaired she was reinstated.With respect to the layoffs of Bradley and Cunningham, that morning Carltoncaused some work to be withdrawn from employees and told them to come to hisoffice upon completion of their remaining work.5 Soon Bradley went there. ShetoldCarlton that she had no more work to perform because he had withdrawnwork from her, and he asked what she was going to do. She replied that he was"the boss" and that he should tell her what to do.He told her to go home, addingthat she should call him in a couple of days or he would call her.6Within a shortwhile,Cunningham went into Carlton's office.She had completed certain tasksbut she still had work that would have required about 11hours to perform afterallowing a 15-minute interval in which the work would dry. She told Carlton thatshe had completed "the work that was dry," but did not tell him of the 11/2 hours'work that would have been ready in 15 minutes.Carlton asked her whether shewished "to sit around all day," and she answered in the negative.He asked if shecould return the next day, and she answered that she thought so. She left the plant.7Later that day she talked with the Union's representative, Litman, and told himthat Carlton had asked her to return to work the next day, but that she had only11/z hours' work remaining. Litman told her that it would not be worthwhile to returnfor that small amount of work and she never returned.On the day of the layoffsor the next day, Dolly Cooper, whose discharge is discussed hereinafter, talked withCarlton.She asked him why Cunningham, Bradley, and Powell had been dis-charged.He replied that they had not been discharged, that they had been laid off,and that "they signed for the union, this is what they wanted, this is the way theunion works, this is what they get." 8On the morning of July 11, employee Stanley Levine went to Carlton and vol-unteered the information that there would be a meeting that evening at which"Bauman's name is spelled In this report as it is spelled in the Respondent's answer, notas it is spelled in the transcript.5 To some extent this work was not needed Immediately because of the quantity of fin-ished products on band.8The findings concerning Carlton's withdrawal of work from employees are based uponthe credible testimony of several witnesses for the General CounselThe findings con-cerning the conversation between Carlton and Bradley when the latter was laid off arebased upon Bradley's testimony.On the other hand, Carlton denied that he directed thatany employee come to his office upon completion of particular work, and he testified thatthere was a shortage of work for all employees. Carlton's version of the conversationwith Bradley is that she came into his office and asked for a work assignment, and thathe replied, "Why ask me? I am not distributing the work."He testified also that heinterrogated her about the possibility that she could find work in the plant, that she toldhim that nothing was available, and that lie told her "in that case" to leave the plant andthat he would call her when work became availableFinally, Carlton testified that, In theabsence of Foreman Bauman on vacation, it was Scott's duty to assign work to Bradley,but that Carlton did not inquire of Bradley whether she had asked Scott for a workassignment because he assumed that Bradley "had explored every avenue to find work todo and [that] . . . she was at the end of the rope ."The findings concerning this conversation are based upon Cunningham's testimonyCarlton (testified that Cunningham came to him and requested a work assignment, that hesaid to her that he knew of none, that he asked if she could find anything to do to keepbusy, that she answered in the negative, and that he told her that if she would return thenext day he would try to find work or her.8The findings concerning the conversation between Cooper and Carlton are based uponthe former's testimony.Although Carlton did not specifically deny having had the con-versationwith Cooper,he denied having discriminated against any employee because ofunion activities. CELLO-TAK COMPANY301employees would discuss with a union representative "the unionization of the shop."Levine told Carlton also that he thought he should attend.There is a conflict inthe testimony of Levine, a witness for the General Counsel, and Carlton concern-ing whether the latter requested that Levine report to Carlton the next day concern-ing the meeting.Although I discredit Carlton's testimony at various points herein,I am not satisfied that Levine did not offer to report on the meeting, and consequentlyI do not find that Carlton solicited a report. In any event, Carlton did not deny,and I find, that on the following morning, July 12, Levine reported to Carlton asthe two had arranged the preceding day.On Friday, July 13, Bradley returned to the plant to receive her pay.Carltonsaw her, but turned his back, and they did not speak. She was paid and left the plantAlso on July 13, Scott and Cooper were discharged.The defense is that Scottengaged in insubordination and misconduct, and that Cooper engaged in insub-ordination.The factual recitation begins with events on July 11, the day thatBradley and other employees were laid off.On that day numerous cartons, eachcontaining merchandise and weighing 12 pounds or less, were stationed temporarilyon cabinets or elsewhere pending the relocation of racks in which the cartons ordi-narily were storedWhile the racks were being moved by male employees, one ormore of the racks collapsed.They were reassembled improperly, but this fact wasnot noticed immediately.Late on July 11, Carlton directed Scott to put the cartonsin the reassembled racks.To some extent she complied. The improper reassemblyof the racks was discovered on that or the next day.Carlton ordered Scott to re-move the cartons and, later, to replace them againFrom the time on July 11v ben Carlton initially ordered Scott to put the cartons in the racks to the latter partof the next day, Scott protested each order on the grounds that she had other duties,that she never had been required to move cartons, that some of them were tooheavy and were to be placed too high from the floor, that the work was properlyfor men, and that Carlton, in ordering her to store, remove, and restore the cartons,was motivated by "spite" because she had signed a union card.On the other hand,Carlton testified that he assigned the task to Scott because there was no other workfor her, that from "that point on, it was very difficult to understand what she saidor to control her" because "she went into a tantrum" and became "incoherent,"that somewhat laten when it was determined that the racks had been reassembledimproperly and when Scott was very emotionally upset, Carlton told her that sheneed not perform the task because he would assign it to someone else, but thatlaterwhen he noticed that she was doing other work he again told her to handlethe cartonsAt that moment if not earlier, Scott began to cry.A tear fell on asheet of acetateCarlton said that the tear would spoil the sheetShe offered topay him $1He said that such a price would represent a discount.During the morning of July 12, when Cooper had become aware of the continu-ing argument between Carlton and Scott, Carlton directed Cooper to proceed withher work in a manner which was not customary and which would have caused herto complete certain work so as to have an early lunch hour. She objected. and hetold her to go to lunch earlier than usualShe replied that she preferred her usuallunch hour in order not to become hungry during the afternoon.He directed herto turn off the machine on which she was working. She did so, but turned it onagain and continued to workHe again told her to turn it off. She declined.Heshook his finger in her face, to which she protested, and she asked him why hewas treating the employees differently.He replied that they had signed unioncards behind his back, thereby treating him unfairly, and that he need not treatthem fairlyAgain he directed her to turn the machine off, again she refused, andhe turned it off. She went to another machine and resumed work 9The next morning, July 13, Scott worked only a short while before deciding thatshe was too sick to continueShe informed Carlton, who had prepared for her aletter to the effect that she was to be discharged as of the end of that day becauseher refusal to accept "directions on work assignments and.flying into a rageconstitutes insubordination..Carlton discharged her.Scott noticed that asimilar letter had been prepared for Cooper, and, upon leaving Carlton's office, sheso informed Cooper.Thereupon, Cooper went to Carlton and asked if she was tonThese findingsare basedprimarily upon Cooper's testimony which is corroborated inpart by that Hof other witnesses for the General CounselOn the other hand, Carlton testi-fied that if Cooper had followed his direction she would have gone to lunch about nooninstead ofearlier as she testified,and that when he gave her the direction "that's whenthe violencestarted.She literallywent into a tantrum....Completely incoherent.with arms waving, voice exceptionally loud.... 11Thus, according to Carlton, bothCooperand Scott reacted similarly to simple directionswhich he gave to them 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe discharged.He inquired what had prompted her question, and she answeredthat Scott had told her so.Carlton avoided a direct reply to her question and shereturned to work.About noon Carlton discharged her.He testified that duringthatmorning he was told by Levine that a strike would occur that afternoon, and,knowing that his products are of a "delicate nature" and that he should not risk"possible sabotage," he therefore decided to advance the hour of Cooper's dischargefrom the end of the workday to midday. Levine had informed Carlton correctly.That afternoon picketing began, and about one-half of the remaining employeesceased work.The picketing ended on July 16, however, and, insofar as appears,all employees who had ceased work because of the picketing then returned to work.C. Interference, restraint, and coercionI find that the Respondent violated Section 8(a)(1) by interrogating employeesconcerning whether they had signed union cards; by inquiring as to the identity ofthe leader or leaders of the organizational activity; by threatening to discharge theleaders, including Scott specifically; by canceling employees' vacations; by threaten-ing to cancel Christmas bonuses; and by arranging with Levine that the latter reportto the Respondent on a union meeting.On the other hand, I dispose of in foot-notes, adversely to the General Counsel. his contentions concerning the Respond-ent's having given a vacation to Daniel Scorsolini 10 and the Respondent's withhold-ing of a pay increase due to Leila Gantt."D. Conclusions concerning the layoffs of July 11I conclude that Bradley, Cunningham, and Powell were laid off in violation ofSection 8(a)(3) and (1).My reasons are:First,Carlton's hostility to the unionactivities, summarized in subsection C above.Second,my finding that Carltonwithdrew work from employees, thereby creating a pretext for the layoffs. In thisconnection, although I have fonud that Carlton's shipments of finished products wereunusually low at the time, there had been no earlier layoffs under any circumstances.Third,when business improved, as it did shortly, Bradley and Cunningham werenot recalled, but new employees were hired.12Fourth,allof Carlton's employees,when hired, were inexperienced in his types of workThey obtained their experi-10We have seen that on July 10 the Respondent said that he would not give vacations toemployees who were entitled to themThe General Counsel alleges that Scorsohni was notentitled to a vacation but that Carlton gave one to him in order to induce him to abandonhis union activity.Scorsolini appears to have signed a union card, but he did not ceasework during the picketingHe had been hired during December 1961His name was notincluded on the list, posted before union activity began, of employees who were entitled tovacations.On or about July 16, Carlton said that he would give vacations to those per-sons named on the list who still were at workCarlton also gave a 3-day vacation toScorsoliniThe General Counsel called Scorsolini as it witness to establish this allegedunfair labor practiceThe testimony need not be detailed It suffices to say that Scorsolinirepudiated portions of an affidavit which he had given to the General Counsel, thatScorsolini testified that upon being hired he had been told by Foreman Bauman that hewould receive a vacation after 6 months' employment, that Scorsolini testified also thathe did not discuss with Carlton the subject of a vacation for himself, and that other wit-nesses for the Geneial Counsel testified that employees were not required to work as longas a year in order to receive vacationsUnder the circumstances, I find that this allega-tion of the complaint is not supported by the evidence.11Gantt testified for the General Counsel, without contradiction, that after her initial6 months' employment she received a wage increase on January 1, 1962, that a second in-crease was due her on July 1, 1962, that she did not receive it during that month, thatafter Foi eman Bauman returned from his vacation on July 16 he volunteered to her, with-out any elaboration, that he had not forgotten her and that she would receive an increase"as soon as everything was over with," and that she received the increase during August.I conclude that this testimony will not support the allegation. If Gantt wasdue an in-crease on July 1, it surely was not withheld from her on that date because of the unionactivityThat activity did not begin until July 9.Moreover, I cannot read intoBauman's words, "as soon aseverything was over with," a meaning that the increase,already having been withheld for unknown reasons, was being withheld longer because ofthe union activities.hiThe Respondent's contention that he sought to recall Bradley is discussed below inThe RemedyHis contention that he did not recall Cunningham because she was in-efficient is not supported by an affidavit which he gave to the General CounselAs dis-cussed in The Remedy, Cunningham is entitled to little backpay CELLO-TAK COMPANY303ence in his plant.Bradley was experienced at various tasks and, as Carlton acknowl-edged, she was capable.But two employees of less seniority and experience thanBradley, Veronica (surname undisclosed) and Annie Brown, the only two employeeswho had not signed union cards, were retained in preference to Bradley.13Fifth,with particular reference to Powell, who was laid off temporarily after her pressbecame inoperative, there had been no earlier layoff of a press operator whose pressbroke down, and the Respondent told Cooper that Powell, Bradley, and Cunning-ham "signed for the union ... [and] this is what they get."E. Conclusions concerning the discharges of July 13I find that Scott and Cooper were discharged in violation of Section 8(a)(3) and(1).First,both Scott and Cooper were capable employees. In fact, Scott wasversatile in a number of the plant's operations and her abilities were recognized byCarlton.About the first of 1962 she had resigned because of her pregnancy.AboutApril, following the birth, Carlton asked her to return to work.As he testified,when she was rehired she "took charge of the distribution of work to the variouswaxing machines and the silk screen, and also did part of the work in picking orders[to be filled], checking, shipping, and so forth."Second,Carlton strongly opposedthe union activities and on July 10 he threatened to lay off Scott when he learnedthat she had brought union cards into the plant and had obtained employees' signa-tures thereto.Third,I cannot credit Carlton's version of the conduct of eitherof the employees when he engaged in disputes with them on July 12, nor do I be-lieve his testimony that he assigned Scott to handle the cartons because there wasno other work for her to do.Fourth,I am impressed by Cooper's testimony thatCarlton said to her that he was treating employees differently because they had signedunion cards, and I am satisfied that Carlton sought to provoke incidents withCooper and Scott which would furnish him excuses to discharge them.Fifth,ofthe approximately 14 production employees, all but 2, Veronica and Brown, signedunion cards.Those two did not strike during the picketing, nor did three whosigned cards, Levine, Lovett, and Scorsolini.14Of the remaining approximatelynine employees who did not abandon their adherence to the Union, three were laidoff and two were discharged.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices set forth above, occurring in connection with theoperations of the Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and have led and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that he cease and desist therefrom and that he take certainaffirmative action designed to effectuate the policies of the Act.With respect tothe layoffs of Powell, Cunningham, and Bradley on July 11, we have seen thatPowell was reinstated shortly thereafter when her press had been repaired.Con-sequently, I shall not recommend that she be offered reinstatement, and the periodof her backpay shall be the few days between July 11 and the date of her reinstate-ment.We have seen too that Cunningham had been told by Carlton to return towork on July 12, but that she did not do so. I shall recommend that she be offeredreinstatement, but that her backpay be only for the portion of July 11 which shedid not work.Turning to Bradley, the Respondent asserts that he should not berequired to give her backpay because he sought to reinstate her.On July 23, theRespondent hired Bradley's sister,Magnolia Davis.On two occasions shortlythereafter Carlton asked Davis the whereabouts of Bradley, saying that he wouldlike to reemploy her.Bradley had left town, however, and Davis was unable totellCarlton her whereabouts.About August 1, Foreman Bauman telephoned theemployment agency which had referred both Bradley and Davis, inquiring as toBradley's whereabouts and saying that the Respondent would reemploy her.Bau-man was told that Bradley was out of town. By August 6, however, Bradley hadreturned and had learned from her sister of Carlton's remarks.Bradley telephoned"At the time of the layoffs, Veronica had worked only about 1 month. Cunninghamhad more seniority than Veronicabut lessthan Brown.11On July 12 theRespondenthired Clifton Brown as a porter. It does not appear thatBrown signeda union card.He did not cease work during the picketing. 304DECISIONS OF NATIONALLABOR RELATIONS BOARDthe plant and talked with Bauman, explaining that Carlton had spoken to her sisterabout putting her back to work, but Bauman replied that "work was still slow"and that he would call her whenever her services might be needed.Under these cir-cumstances, Bradley has not been offered reinstatement and she is entitled to fullbackpay.With respect to the two dischargees, Scott and Cooper, on August 9 Carlton wroteto each of them as follows:Since your termination for insubordination, I have been requested to re-consider my decision. In the light of the request made in your behalf, I havedecided to offer you probationary reinstatement and ask you to report to workon Monday, August 13, 1962.It is understood that any further repetition of your conduct will be viewedwith the most serious concern.Neither Scott nor Cooper accepted the offer of reinstatement. In my opinion, theletters did not constitute unconditional offers of full reinstatement to which the dis-chargees were entitled, and those employees, by rejecting the offers, did not forfeittheir rights to a Board Order requiring the Respondent to make to them properoffers of reinstatement and backpay. In summary, I shall recommend that theRespondent offer Scott, Cooper, Bradley, and Cunningham immediate and fullreinstatement to their former or substantially equivalent positions(The ChaseNational Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB827), without prejudice to their seniority or other rights or privileges,15 and thatthe Respondent make whole each of those four employees and Powell for any lossof pay she may have suffered as a result of the discrimination against her, by pay-ment to her of a sum of money equal to that which she normally would haveearned from the date of the discrimination against her to the date of a proper offerof reinstatement, 16 less her net earnings(Crossett Lumber Co.,8 NLRB 440, 497-498) during said period, the payment to be computed on a quarterly basis in themanner established inN L R.B v. Seven-Up Bottling Company of Miami, Inc,344 U.S. 344, with interest at 6 percent per annum to be computed in the mannerset forth inIsis Plumbing & Heating Co.,138 NLRB 716. I shall recommend alsothat the Respondent preserve and, upon request, make available to the Board. or itsagents, for examination and copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and all other records necessaryto analyze the amounts of backpay and the rights to reinstatement under the termsof these Recommendations.In order to make effective the interdependent guarantees of Section 7 of the Act,I shall recommend further that the Respondent cease and desist from infringing inany manner upon the rights guaranteed in said sectionN.L R B v. Express Pub-lishing Co..312 U S.426; N.L R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4).Upon the basis of the above findings of fact, and upon the entire record in thecase,Imake thefollowing:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.By discouraging membership in a labor organization through discrimination inemployment, and by interfering with, restraining, and coercing employees in theexercise of their rights under the Act, the Respondent has engaged in and is engag-ing in unfair labor practices affecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the Act.3.The allegations of the complaint that the Respondent engaged in unfair laborpractices by granting a vacation to Daniel Scorsolini and by withholding a payincrease from Leila Gantt have not been sustained.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I hereby recommend that the Respondent,15 Scott and Cooper were entitled to vacations in 1962.Their names were on the vaca-tion list which was posted before union activity began10As recited, Cunningham's backpay shall be confined to the portion of July 11 on whichshe did not work , Powell's backpay shall terminate as of the date she was reinstated CELLO-TAKCOMPANY305Harvey Carlton, d/b/a Cello-Tak Company,his agents,successors,and assigns,shall:1.Cease anddesist from:(a)Discouraging membership in Local 142, Aluminum, Metal Alloys, AircraftComponents and Allied Trades, CoopersInternationalUnion of North America,AFL-CIO, or any other labor organization of his employees, by laying off or dis-charging any of his employees because of their union or concerted activities, or inany other manner discriminating in regard to their hireor tenureof employmentor any term or condition of employment.(b) Interrogating and threatening employeesconcerning union activities.(c)Canceling employees' benefits because they engage in union activities.(d) Participating in any arrangement with an employee whereby the latter wouldreport to the Respondent concerning a union meeting.(e) In any other manner interfering with, restraining, or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act.2Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Offer Hilda Scott, Dolly Cooper, Pinkie Bradley, and Louise Cunninghamimmediate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights or privileges.(b)Make whole Grace Powell and the four employees named immediately above,in the manner set forth in the section of the Intermediate Report entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard or its agents, forexamination and copying, all payroll and other records as set forth in the section ofthe Intermediate Report entitled "The Remedy."(d) Post at its place of business at Island Park, New York, copies of the attachednotice marked "Appendix." 17Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by the Respondent,be posted by him immediately upon receipt thereof, and be maintained by himfor at least 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees customarily are posted.Reasonable steps shall betaken by the Respondent to ensure that said notices are not altered, defaced, orcovered by any other material.(e)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report, what steps the Respondent has taken to complyherewith.18It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent engaged in unfair labor practices by granting a vacation toDaniel Scorsolini and by withholding a pay increase from Leila Gantt.17 If this Recommended Order should be adopted by the Board, the words "As Orderedby" shall be substituted for "As Recommended by a Trial Examiner of" in the notice Inthe further event that the Board's Order be enforced by a United States Court of Appeals,the words "A Decree of a United States Court of Appeals, Enforcing an Order of" shallbe inserted immediately following "As Ordered ,by."is If this Recommended Order should be adopted by the Board, this provision shall bemodified to read* "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board, weare posting this notice to inform our employees of the rights guaranteed them in theNational Labor Relations Act:WE WILL NOT lay off or discharge any of our employees because they engagein union activities.WE WILL NOT question you or threaten you about your union membershipor activities.WE WILL NOT cancel any benefits of employees because they engage in unionactivities.WE WILL NOT arrange with any employee for the employee to report tous about your union meetings. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT violate any of the rights which you have under the NationalLabor Relations Act to join a union of your own choice and to engage inunion activities, or not to join a union and not to engage in such activities.WE WILL offer Hilda Scott, Dolly Cooper, Pinkie Bradley, and Louise Cun-ningham reinstatement to their former jobs without loss of any rights, and wewill give backpay to those four employees and to Grace Powell to cover thepay they lost when we discharged them or laid them off.HARVEY CARLTON, D/B/ACELLO-TAK COMPANY,Employer.Dated-------------------By-------------------------------------------(HARVEY CARLTON)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.If the employees have any questions concerning this notice or whether the Em-ployer is complying with its provisions, they may communicate with the LaborBoard'sRegional Office, Fifth Floor, Squibb Building, 745 Fifth Avenue, NewYork, New York, 10022, Telephone No. Plaza 1-5500.Hurd CorporationandBaltimore Building and ConstructionTrades Council,AFL-CIOWilliam Puncke,George Loedisch,and John Connolley,Partners,t/aMaryland City Fabricators and SuppliersandBaltimoreBuilding and Construction Trades Council,AFL-CIOMaryland City CorporationandBaltimore Building and Con-struction Trades Council,AFL-CIOKrupnik Brothers,Inc.andBaltimore Building and Construc-tion Trades Council,AFL-CIO.Cases Nos. 5-CA-2158, 5-CA-2159, 5-CA-2186, and 5-CA-2187. Jwae 28, 1963DECISION AND ORDEROn April 4, 1963, Trial Examiner Paul Bisgyer issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter Respondents filed exceptions to the In-termediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in143 NLRB No. 29.